Prospectus October 26, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A8(Issuing Entity) $505,887,933 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning November 26, 2007. The Underwriter has committed to purchase all of the offered class A certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $474,512,756, plus accrued interest from October 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 23 and “Series risk factors” beginning on page 8before you purchase any certificates. Credit Suisse (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. 1 How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 8 The mortgage loans 10 Allocations and distributions 10 Weighted average lives and yields to maturity 12 Static pool information 16 Third-party originators 17 Possible special servicer 17 Additional ERISA considerations 18 Legal investment 18 Federal income tax consequences 18 Legal proceedings 19 Plan of distribution 19 Legal opinions 20 Additional SEC filings 20 Appendix—Detailed description of the mortgage loans 20 CORE PROSPECTUS 23 Summary 23 General risk factors 23 Series structure 27 Subordination 33 Allocations 35 Distributions 39 Adjustments to class balances 44 Realized losses 45 Loss recoveries 46 Voting rights 46 Composite and component classes 46 Multiple pool series 47 Cross-collateralization 47 Clean-up call 54 Sensitivity of certificates to prepayments 54 Yield to maturity 56 CitiMortgage’s securitization programs 57 Static pool information 58 The mortgage loans 58 Insurance and other credit support 63 Mortgage documents 64 The Depositor and other affiliates of CitiMortgage 65 Mortgage loan underwriting 65 Servicing 68 The Trust 76 Book-entry and physical certificates 79 European purchasers 80 ERISA considerations 82 Legal investment considerations 83 Taxation of certificate holders 85 Taxation of the Trust 93 Legal aspects of mortgage loans 94 Use of proceeds 103 Additional information 104 INDEX 104 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/S&P Subordinated to A-1 $459,715,000 6% super senior AAA/AAA N/A A-2 24,688,000 6% super senior support AAA/AAA N/A A-IO 488,639,277 (notional)(1) Variable (2) Ratio-stripped IO AAA/AAA N/A A-PO 1,177,933 0% Ratio-stripped PO AAA/AAA N/A B-1 15,166,000 6% —/AA A B-2 3,599,000 6% —/A A, B-1 B-3 1,542,000 6% —/BBB A, B-1, B-2 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $2,828,000 6% A, B-1, B-2, B-3 B-5 2,571,000 6% A, B-1, B-2, B-3, B-4 B-6 2,827,711 6% A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) After the first distribution day, class A-IO will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans on the last day of the preceding month. (2) Class A-IO will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans minus 6%. The annual interest rate for the first distribution day for class A-IO is expected to be approximately 0.5386%. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A8 (the Trust). The Trust’s CIK code for its SEC filings is 0001408210. 3 Underwriter Credit Suisse Securities (USA) LLC (Credit Suisse Securities) for the class A certificates, other than the ratio-stripped IO class certificates. The ratio-stripped IO class certificates and the class B certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at June 30, 2007 exceeding $223 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of June 30, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,039 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $457,390,000,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 94.45% 5.55 2.95 0.70 0.30 4 Ratings The rating agencies for the senior classes are Fitch and S&P, and the rating agency for the offered subordinated classes is S&P. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning November 26, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day October 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. 5 Prepayment model and prepayment rates assumed in structuring series 100% of a prepayment curve model (the PPC prepayment model), which assumes prepayments are made at a 8% per annum rate in the first month, increasing by 12/11% (approximately 1.0909%) per annum in each following month until the 12th month, when the rate will be 20% per annum: Months (or partial months) since mortgage loan origination Approximate per annum prepayment rate 1 8.0000% 2 9.0909% 3 10.1818% 4 11.2727% 5 12.3636% 6 13.4545% 7 14.5455% 8 15.6364% 9 16.7273% 10 17.8182% 11 18.9091% 12 and after 20.0000% “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date October 29, 2007 Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. The mortgage loans at October 1, 2007 (the cut-off date) CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. 6 Number 982 Scheduled principal balance (± up to 5%) $514,114,645 less than $300,000 5.23% less than $500,000 28.29% greater than $1 million 6.77% Fixed rate one- to four-family residential, of which single-family detached dwellings 83.50% condominiums, townhouses, rowhouses or cooperative apartments 8.81% investment properties 3.75% determined by CMSI to be primary residence of homeowner 92.92% Geographic concentration California 30.35% Florida 9.38% New York 13.17% any other state No more than 5% any one ZIP code 0.59% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 4.13% greater than 90% 0.80% greater than 95% None weighted average 72.98% Mortgage loans for which additional collateral(i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios None approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account N/A Range of interest rates on mortgage loans (before deduction of servicing fee) 5.375% to 8.75% Weighted average mortgage interest rate (before deduction of servicing fee) 6.748% Servicing fee 0.25% Range of original maturities 20 to 30 years Latest scheduled maturity October, 1 2037 Weighted average remaining term to stated maturity 356 months Weighted average original term to maturity 360 months Target rate 6% Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 45 scheduled principal balance $25,475,368 weighted average interest rate 5.973% weighted average remaining term to stated maturity 356 months 7 weighted average original term to maturity 360 months Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate number 937 scheduled principal balance $488,639,277 weighted average interest rate 6.789% weighted average remaining term to stated maturity 356 months weighted average original term to maturity 360 months Originated from March 1, 2006 through November 1, 2007 Mortgage loans originated under the Alt-A: Full/Alt program 25.56% Stated Income/Verified Assets program 64.66% No Ratio (No Income/Verified Assets) program None Stated Income/Stated Assets program 9.59% No Income/No Assets program None Verified Income/No Assets program 0.19% Refinanced mortgage loans 57.48% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Alt-A mortgage loans All the mortgage loans are Alt-A loans. Alt-A loans may involve higher loan-to-value ratios,lower FICO scores, different property types or more limited borrower documentation than other mortgage loans securitized by CMSI. Alt-A loans are described in the core prospectus under “Mortgage loan underwriting—Alt-A loans.” Delinquencies, foreclosures and cumulative losses may be more likely for Alt-A loans than for mortgage loans originated in accordance with the sponsor’s “prime” underwriting guidelines. Lack of income verification on some loans Some mortgage loans were originated under “stated income” underwriting programs that permit a homeowner to qualify on the basis of the monthly income he or she states on the loan application, without independent verification by the originator. The percentages of the mortgage loans (by principal amount) originated under these programs are shown in the preceding table. Use of these programs may increase the possibility that, due to homeowner error or fraud, the mortgage loan will exceed the homeowner’s capacity to pay, especially for interest-only mortgage loans, on which the payments will increase during the term of the mortgage loan. As a result, the rate of delinquencies and losses may be higher on mortgage loans originated under these programs than on mortgage loans for which the homeowner’s income is independently verified. 8 Interest-only mortgage loans Approximately $197 million, or 38.3% (principal amount), of the mortgage loans are interest-only mortgage loans. The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Difficulties in residential mortgage market The residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the performance or market value of the certificates. In recent months, delinquencies and losses with respect to residential mortgage loans generally have increased and may continue to increase. In addition, in recent months the value of mortgaged properties in many states have declined or remained stable, after extended periods of appreciation. If residential real estate values generally or in a particular geographic area decline or fail to increase, a homeowner may have less equity in the mortgaged property than originally anticipated, potentially leading to less inclination on the homeowner’s part to cure delinquencies and avoid foreclosure. A continued decline or lack of increase in property values where the outstanding balances of the mortgage loans and any secondary financing on the related mortgaged properties are close to or exceed the then current value of the mortgaged properties may result in delinquencies, foreclosures and losses that are higher than anticipated or those in prior CMSI securitizations of Alt-A residential mortgage loans. In addition, adverse economic conditions and other factors (which may or may not affect real property values) may affect homeowners’ timely payment of principal and interest on the mortgage loans and, accordingly, the actual rates of delinquencies, foreclosures and losses for the mortgage pool. These other factors could include excessive building resulting in an oversupply of housing in a particular area or a decrease in employment reducing the demand for housing in an area. To the extent that credit enhancements do not cover such losses, your yield may be adversely impacted. Reduced liquidity in mortgage-backed securities market In recent weeks the mortgage-backed securities market has experienced reduced liquidity. Although this reduced liquidity has resulted primarily from investor concerns arising from increased delinquencies and foreclosures on subprime mortgage loans and the failure of several subprime and Alt-A mortgage lenders, it has not been limited solely to securities backed by those types of mortgage loans. Accordingly, it is possible that for some period of time investors who desire to sell their certificates in the secondary market may find fewer potential purchasers and experience lower resale prices than under historical market conditions.See “General risk factors—Limited liquidity” in the core prospectus. California wildfires At the date of this prospectus, Southern California was experiencing multiple severe wildfires resulting in significant property damage and the evacuation of numerous residents. On October 23, 2007, the Federal Emergency Management Agency (FEMA) announced that it had issued an emergency declaration for Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara and Ventura counties. At the same time, FEMA stated that initial reports 9 had indicated severe property damage in 24 listed ZIP codes in those counties. Approximately 21.18% of the mortgaged properties (by aggregate scheduled principal balance at the cut-off date of the related mortgage loans) are in those seven counties, and approximately 0.47% of the mortgaged properties are in one of the 24 listed ZIP codes. CMSI has not determined whether any of the mortgaged properties have been damaged by the wildfires. As a result, there can be no assurance that there has not been material damage to mortgaged properties in the affected region. CMSI will represent to the Trust that as of the closing date, each mortgaged property is free of material damage. If a mortgaged property has been materially damaged, CMSI will have to repurchase or substitute for the mortgage loan. See “The mortgage loans—repurchase or substitution by CMSI” in the core prospectus. Any such repurchases will have the same effect as prepayments of the affected mortgage loans. If a mortgaged property is damaged by fire after the closing date, CMSI will not have any repurchase or substitution obligation as a result of the damage. In addition, although each homeowner is required to maintain a standard hazard insurance policy on his or her mortgaged property, if the proceeds of the policy do not fully cover the unpaid principal balance plus accrued interest on the mortgage loan, the shortfall may result in a loss on your certificates, especially if they are subordinated and particularly if they are class B-3 certificates. Moreover, to the extent that insurance proceeds are not applied to the restoration of the damaged property, the proceeds will be used to prepay the mortgage loans in whole or in part. Repurchase or prepayment of mortgage loans may reduce the weighted average lives of the offered certificates and therefore adversely affect the yields on any offered certificates purchased at a premium. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming Alt-A loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes will be allocated to classes A-1 and A-2 in proportion to their principal balances until their principal balances are reduced to zero. On the first distribution day, the senior target-rate classes are expected to be allocated between 93.94% and 94.94% of scheduled principal payments on the target-rate strip. Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip, as follows: 10 ·Subject to the following provisos, on each distribution day the senior target-rate classes will be allocated, in the aggregate, their proportionate share (based on principal balances of the senior target-rate classes and the subordinated target-rate classes), plus the following percentage of the subordinated target-rate classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes will be allocated 100% of unscheduled principal payments on the target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes is $94 million, the aggregate principal balance of the subordinated target-rate classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the target-rate strip during the preceding month. Then the senior target-rate classes will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated classes: distribution day percentage of initial principal balance of subordinated classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. For purposes of the cumulative loss and delinquency tests, ·any principal or interest amounts forgiven as part of a default prevention modification will be considered a realized loss, and ·a mortgage loan that is delinquent 60 days or more, and while so delinquent is subject to a default prevention modification, will be considered to remain delinquent 60 days or more until the first anniversary of the effective date of the modification, even if the loan is not delinquent 60 days or more under the modified terms. 11 NAS classes There are no non-accelerated senior, or NAS, classes. Super senior and super senior support classes The following table lists the super senior classes, and their related super senior support classes, and the support amount for each super senior class: Super senior class Super senior support class Support amount A-1 A-2 $24,688,000 After the subordination depletion date, losses (other than non-subordinated losses) on the target-rate strip that would otherwise reduce the principal balance of a super senior class will instead reduce the principal balance of the related super senior support class up to any support amount shown above for the class. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 5.55% $28,533,711 Class B-1: 2.60 13,367,711 Class B-2: 1.90 9,768,711 Class B-3: 1.60 8,226,711 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 5.55% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—The mortgage loans at [cut-off date]” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans prepay at the indicated percentage of the PPC prepayment model ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) and each discount IO loan has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the 12 original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans, as shown in the following table. Discount loans Non- IO IO Weighted average original term to maturity 360 months 360 months Weighted average remaining term to stated maturity 356 months 356 months Gross weighted average interest rate 5.9781267001% 5.9662791421% Aggregate scheduled principal balance $13,529,644.40 $11,945,723.61 Weighted average remaining IO period N/A 116 months ·Each premium loan (other than an IO loan) and each premium IO loan has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans, as shown in the following table. Premium loans Non- IO IO Weighted average original term to maturity 359 months 360 months Weighted average remaining term to stated maturity 356 months 356 months Gross weighted average interest rate 6.8086766743% 6.7557417671% Aggregate scheduled principal balance $303,745,181.60 $184,894,095.33 Weighted average remaining IO period N/A 116 months In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 13 Principal balance as percent of initial principal balance Classes A-1 and A-2 Class A-PO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 October 25, 2008 99 90 81 72 63 99 91 82 73 64 October 25, 2009 99 80 63 49 35 99 81 65 51 38 October 25, 2010 98 71 49 32 19 98 72 52 35 23 October 25, 2011 97 63 38 20 9 97 65 41 25 14 October 25, 2012 96 55 29 13 3 96 58 33 17 8 October 25, 2013 95 49 22 8 * 95 51 26 12 5 October 25, 2014 94 43 17 4 0 94 46 20 8 3 October 25, 2015 93 38 13 3 0 93 41 16 6 2 October 25, 2016 92 34 10 2 0 92 36 13 4 1 October 25, 2017 90 30 8 1 0 91 32 10 3 1 October 25, 2018 88 26 6 1 0 88 28 8 2 * October 25, 2019 86 23 5 1 0 86 25 6 1 * October 25, 2020 83 20 4 * 0 83 21 5 1 * October 25, 2021 80 18 3 * 0 80 19 4 1 * October 25, 2022 77 15 2 * 0 77 16 3 * * October 25, 2023 74 13 2 * 0 73 14 2 * * October 25, 2024 71 11 1 * 0 70 12 2 * * October 25, 2025 67 10 1 * 0 66 10 1 * * October 25, 2026 63 8 1 * 0 62 8 1 * * October 25, 2027 59 7 1 * 0 58 7 1 * * October 25, 2028 54 6 * * 0 53 6 1 * * October 25, 2029 50 5 * * 0 48 5 * * * October 25, 2030 45 4 * * 0 43 4 * * * October 25, 2031 39 3 * * 0 38 3 * * * October 25, 2032 33 2 * * 0 32 2 * * * October 25, 2033 27 2 * * 0 26 2 * * * October 25, 2034 20 1 * * 0 19 1 * * 0 October 25, 2035 13 1 * * 0 12 1 * * 0 October 25, 2036 5 * * * 0 5 * * * 0 October 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.41 7.81 4.10 2.57 1.81 20.28 8.09 4.43 2.90 2.10 14 Principal balance as percent of initial principal balance Class A-IO Classes B-1, B-2 and B-3 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 October 25, 2008 99 91 82 74 65 99 99 99 99 99 October 25, 2009 99 81 65 51 39 99 99 99 99 99 October 25, 2010 98 72 52 36 23 98 98 98 98 98 October 25, 2011 97 65 41 25 14 97 97 97 97 97 October 25, 2012 96 58 33 17 8 96 96 96 96 96 October 25, 2013 95 51 26 12 5 95 92 89 86 82 October 25, 2014 94 46 20 8 3 94 87 81 74 52 October 25, 2015 93 41 16 6 2 93 81 70 59 31 October 25, 2016 92 36 13 4 1 92 74 58 44 18 October 25, 2017 90 32 10 3 1 90 65 45 30 11 October 25, 2018 88 28 8 2 * 88 57 35 21 6 October 25, 2019 86 25 6 1 * 86 50 27 14 4 October 25, 2020 83 21 5 1 * 83 44 21 9 2 October 25, 2021 80 19 4 1 * 80 38 16 6 1 October 25, 2022 77 16 3 * * 77 33 13 4 1 October 25, 2023 74 14 2 * * 74 28 10 3 * October 25, 2024 71 12 2 * * 71 24 7 2 * October 25, 2025 67 10 1 * * 67 21 6 1 * October 25, 2026 63 9 1 * * 63 18 4 1 * October 25, 2027 59 7 1 * * 59 15 3 1 * October 25, 2028 55 6 1 * * 54 12 2 * * October 25, 2029 50 5 * * * 50 10 2 * * October 25, 2030 45 4 * * * 45 8 1 * * October 25, 2031 39 3 * * * 39 6 1 * * October 25, 2032 33 2 * * * 33 5 1 * * October 25, 2033 27 2 * * * 27 4 * * * October 25, 2034 20 1 * * * 20 2 * * * October 25, 2035 13 1 * * * 13 1 * * * October 25, 2036 5 * 5 1 * * * October 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.42 8.11 4.45 2.93 2.12 20.41 13.19 10.34 8.94 7.49 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices: Class Purchase price (as % of initial principal or notional balance)* A-PO 60 A-IO 1.70587947 *Plus accrued interest from October 1, 2007 for class A-IO. 15 You should note that the only prepayments that affect ·the class A-PO certificates are prepayments on the hypothetical loans in the PO strip, and ·the class A-IO certificates are prepayments on the hypothetical loans in the IO strip. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yields to maturity Class Percentage of prepayment model 0% 50% 100% 150% 200% A-PO 2.623% 7.823% 15.096% 23.402% 32.702% A-IO 31.888% 20.768% 9.028% (3.447)% (16.816)% Static pool information CMSI only began securitizing pools of Alt-A mortgage loans in 2005, beginning with CMALT (CitiMortgage Alternative Loan Trust), Series 2005-A1, and continuing with other CMALT series. Information (so-called static pool information) regarding delinquencies, cumulative losses, prepayments and other features of CMALT series may be obtained free of charge and without registration by going to CitiMortgage’s website, www. citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMALT” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon for the latest quarter listed under “Report Type.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.­micro­soft.­com. CitiMortgage has not purchased or originated a material number of Alt-A loans other than the CMALT series. Accordingly, no “vintage data” is available for such loans. Static pool information regarding pools of residential mortgage loans composed primarily of loans other than Alt-A loans that were previously securitized by CitiMortgage may also be obtained free of charge on CitiMortgage’s website by clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button, and selecting the appropriate quarter. Static pool information under the CMSI heading may not be an appropriate guide for assessing future performance of a CMALT series, where the pool consists primarily of Alt-A loans. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not 16 deemed to be a part of this prospectus or the registration statement for this prospectus. Third-party originators Approximately 81.49% of the mortgage loans (by principal balance) were originated by organizations not affiliated with CitiMortgage that originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. None of these organizations originated as much as 10% of the mortgage loans, except that ABN AMRO Mortgage Group, Inc. (AAMG) originated approximately 42.74% of the loans. AAMG became an affiliate of CitiMortgage on March 1, 2007 and was merged into CitiMortgage on September 1, 2007. For purposes of this prospectus, AAMG is considered a third-party originator for originations before September 1, 2007. Some mortgage loans acquired by CitiMortgage from other organizations and included in the pool may have been originated by these organizations, and some may have been purchased by these organizations from other persons. CitiMortgage believes that these organizations’ underwriting procedures for the mortgage loans included in this series, whether originated or purchased by these organizations, are not materially different from CitiMortgage’s own underwriting procedures for similar loans. Possible special servicer In June 2006, CitiMortgage entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (C-BASS) and Litton Loan Servicing LP (Litton). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. To date, C-BASS has not designated Litton as servicer of any mortgage loans. On July 31, 2007, C-BASS issued a statement that the current severe state of disruption in the credit markets had caused C-BASS to be subject to an unprecedented amount of margin calls from its lenders, the frequency and magnitude of which had adversely affected its liquidity, and that to address this, C-BASS was in advanced discussions with a number of investors to provide increased liquidity and was exploring all options to mitigate the liquidity risk in this difficult market. C-BASS and CitiMortgage have agreed that while C-BASS is exploring these options, C-BASS will not designate 17 Litton as servicer of any mortgage loans in any pools. Additional ERISA considerations The Department of Labor has granted Credit Suisse Securities, the underwriter for the offered senior classes (other than the ratio-stripped IO classes), an administrative exemption, Prohibited Transaction Exemption PTE 89-90, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the exemption. The Underwriter’s exemption should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriter in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by a servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriter’s exemption does not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriter, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. The regular interests represented by the offered certificates 18 will be treated as debt instruments for US federal income tax purposes. It is anticipated that ·the class A-PO certificates will be issued with original issue discount (OID) equal to the excess of their initial principal balance over their issue price, ·the class A-IO certificates will be issued with OID equal to the excess of all distributions of interest expected to be received on these certificates over their issue price (including accrued interest from October 1, 2007), and ·the class A-1, A-2 and B-1 through B-3 certificates will be issued with OID equal to the excess of their initial principal balances (plus four days of accrued interest) over their respective issue prices (including accrued interest from October 1, 2007). The offered certificates will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates will be treated as “qualified mortgages” for another REMIC. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Plan of distribution Subject to the terms and conditions of the underwriting agreement between Credit Suisse Securities, Citigroup and CMSI, Credit Suisse Securities as Underwriter will purchase the offered class A certificates (other than the ratio-stripped IO class certificates) from CMSI upon issuance. The Underwriter has committed to purchase all the offered senior certificates (other than the ratio-stripped IO class certificates) if any certificates are purchased. The Underwriter will distribute the offered class A certificates (other than the ratio-stripped IO class certificates) from time to time in negotiated transactions or otherwise at varying prices to be determined at the time of sale. Proceeds to CMSI from the offered certificates purchased by the Underwriter will be approximately 97.72063% of the aggregate initial principal balance of the senior classes purchased by the Underwriter, plus accrued interest on the senior classes at the target rate, and before deducting expenses of approximately $270,000 payable by CMSI. However, if the initial principal balance of the senior classes is less than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted upwards by not more than 0.001%, and if the aggregate initial principal balance of the senior classes is greater than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted downwards by not more than 0.001%. In connection with the purchase and sale of the offered certificates, the Underwriter may be deemed to have received compensation from CMSI in the form of underwriting discounts. The underwriting agreement provides that CMSI and Citigroup will indemnify the Underwriter against certain civil liabilities under the Securities Act of 1933 or contribute to payments the Underwriter may be required to make under that Act. 19 In connection with this offering, the Underwriter may over-allot or effect transactions that stabilize or maintain the market price of the offered certificates at a level above that which might otherwise prevail in the open market. Such stabilizing, if commenced, may be discontinued at any time. The ratio-stripped IO class certificates and the class B certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor may sell these certificates or hold them in its portfolio. CMSI anticipates that certificates will be sold primarily to institutional investors. A purchaser of certificates, including a dealer, may be deemed to be an “underwriter” of those securities under the Securities Act of 1933 in making re-offers and sales by it of certificates. Certificate holders should consult their legal advisers as to the consequences of being deemed an “underwriter.” Underwriters and agents participating in the distribution of the certificates, and their affiliates, may engage in transactions with and perform services for Citigroup or its affiliates in the ordinary course of business. Legal opinions Legal opinions will be delivered for CMSI and Citigroup by Michael S. Zuckert, as General Counsel, Finance and Capital Markets of Citigroup, and for the Underwriter by Cadwalader, Wickersham & Taft LLP, New York, New York. Mr. Zuckert owns or has the right to acquire less than 0.01% of the outstanding common stock of Citigroup. Cadwalader, Wickersham & Taft LLP will deliver opinions on ERISA and federal income tax matters for CMSI. Additional sec filings All documents subsequently filed with the SEC by CMSI pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, prior to the termination of the offering of the certificates, are incorporated by reference into this prospectus. Appendix—Detailed description of the mortgage loans The following tables give additional information about the mortgage loans as of the cut-off date. The mortgage loans actually included in the Trust may differ from their description below, but the differences will not be material. Years of origination Year originated Number of loans Aggregate principal balance 2006 36 $17,326,395 2007 946 496,788,250 Total 982 $514,114,645 Types of dwellings Types of dwellings Number of loans Aggregate principal balance Detached house 800 $429,280,213 2 to 4 family 88 39,536,277 Townhouse 13 4,708,867 Condominium (one to four stories) 41 17,015,096 Condominium (over four stories) 24 15,242,377 Cooperative 15 8,043,622 Condotel 1 288,193 Total 982 $514,114,645 Number of units in dwellings Type Number of loans Aggregate principal balance 1-family 895 $475,120,868 2-family 68 29,120,720 3-family 14 7,605,953 4-family 5 2,267,104 Total 982 $514,114,645 20 Distribution by loan-to-value ratio at origination Loan-to-value ratio Number of loans Aggregate principal balance 65.00% and below 177 $113,128,034 65.001% – 75.000% 191 101,877,684 75.001% – 80.000% 553 277,862,511 80.001% – 85.000% 18 6,217,043 85.001% – 90.000% 26 10,909,719 90.001% – 95.000% 17 4,119,654 Total 982 $514,114,645 Size of loans Principal balance Number of loans Aggregate principal balance $149,999 and under 88 $8,364,440 $150,000 - $199,999 34 5,936,298 $200,000 - $249,999 24 5,471,029 $250,000 - $299,999 26 7,100,339 $300,000 - $349,999 18 5,808,593 $350,000 - $399,999 19 7,167,937 $400,000 - $449,999 74 32,136,134 $450,000 - $499,999 154 73,461,198 $500,000 - $549,999 139 72,818,259 $550,000 - $599,999 133 76,577,150 $600,000 - $649,999 79 49,525,824 $650,000 - $699,999 52 34,873,053 $700,000 - $749,999 27 19,593,642 $750,000 - $799,999 23 17,805,639 $800,000 - $849,999 12 9,933,685 $850,000 - $899,999 15 13,095,693 $900,000 - $949,999 12 11,143,712 $950,000 - $999,999 25 24,502,583 $1,000,000 and over 28 38,799,437 Total 982 $514,114,645 Distribution by interest rates Interest rate Number of loans Aggregate principal balance 5.375% – 5.500% 2 $660,266 5.625% – 6.000% 29 17,584,529 6.001% – 6.500% 314 179,976,188 6.501% – 7.000% 397 218,425,765 7.001% – 7.500% 144 66,292,127 7.501% – 8.000% 65 24,277,868 8.001% – 8.500% 30 6,824,037 8.501% – 8.750% 1 73,865 Total 982 $514,114,645 Geographic distribution State Number of loans Aggregate principal balance Alabama 7 $3,712,825 Arizona 30 17,273,585 Arkansas 1 41,973 California 269 156,037,029 Colorado 24 11,843,858 Connecticut 9 5,852,522 Delaware 4 867,523 District of Columbia 3 886,710 Florida 74 48,205,768 Georgia 21 11,247,021 Hawaii 12 9,476,983 Idaho 4 919,670 Illinois 39 20,270,218 Indiana 6 1,517,698 Iowa 3 1,053,725 Kansas 3 1,023,959 Kentucky 3 1,100,922 Louisiana 7 2,652,408 Maine 1 49,668 Maryland 25 12,425,710 Massachusetts 27 13,481,761 Michigan 19 7,539,039 Minnesota 15 5,779,459 Mississippi 1 560,475 Missouri 9 2,305,383 Montana 4 2,081,151 Nevada 16 8,574,572 New Hampshire 3 1,657,068 New Jersey 25 14,005,854 New Mexico 10 3,074,310 New York 131 67,711,679 North Carolina 11 4,738,749 Ohio 10 1,661,286 Oklahoma 1 759,464 Oregon 15 7,400,672 Pennsylvania 13 3,860,300 Puerto Rico 8 2,217,547 Rhode Island 2 611,313 South Carolina 7 2,864,615 South Dakota 1 160,387 Tennessee 6 3,353,735 Texas 45 21,434,798 Utah 9 5,605,031 Vermont 4 1,732,950 Virginia 13 6,634,207 Washington 24 15,544,003 Wisconsin 7 1,818,340 Wyoming 1 486,722 Total 982 $514,114,645 21 Distribution by FICO scores and loan-to-value ratios at origination FICO score — Loan-to-value ratio — 65.00% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All loans Less than 620 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 620 - 649 0.57 0.99 2.67 0.04 0.00 0.00 4.27 650 - 699 3.79 4.16 13.09 0.78 0.66 0.37 22.85 700 - 749 7.40 7.08 20.93 0.23 1.06 0.32 37.02 750 - 799 8.88 7.14 15.20 0.16 0.40 0.11 31.90 800 and above 1.36 0.44 2.16 0.00 0.00 0.00 3.96 Total 22.00% 19.82% 54.05% 1.21% 2.12% 0.80% 100.00% Percentages shown are of scheduled principal balances of mortgage loans as of the cut-off date. In calculating the values in the preceding tables, if no FICO score is available for a mortgage loan, the loan is assigned a FICO score of zero. FICO credit scores are used by many mortgage lenders to help assess a borrower's credit-worthiness. The scores are based on computer models developed by third parties that evaluate information from credit reporting bureaus regarding historical patterns of consumer credit behavior in relation to default experience for similar types of borrower profiles. CMSI generally obtains several FICO scores for an individual. For purposes of credit scoring, CMSI selects one of the scores for an individual or multiple borrowers by a proprietary algorithm, which score is the one used to generate the preceding tables. The score so selected may not be the lowest FICO score for the borrowers obligated on a mortgage loan. Examination of FICO scores is only one aspect of CMSI’s loan underwriting procedures, which are described in “Mortgage loan underwriting” in the core prospectus. 22 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law
